Citation Nr: 0207444	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for non-specific 
dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.  This appeal arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case previously was before the 
Board in March 1999, when it was remanded for further 
development.

In a March 1999 letter to the Board, the veteran raised the 
issue of an earlier effective date for service connection for 
a somatoform disorder.  In its March 1999 remand, the Board 
referred this issue, among others, to the RO for appropriate 
action.  In a subsequent March 1999 Statement of the Case 
(SOC), the RO addressed the veteran's claim for an earlier 
effective date for service connection for a somatoform 
disorder.  The veteran did not respond with respect to this 
issue.  Therefore, an appeal as to this issue has not been 
perfected.

In December 1999, the RO established service connection for 
migraine headaches and gastroesophageal reflux disease, 
effective February 26, 1999.  In a February 2000 statement, 
the veteran indicated that she disagreed with the effective 
date assigned for these disorders.  In a March 2000 rating 
decision, the RO granted earlier effective dates in December 
1996 for both disorders.  If the veteran is still 
dissatisfied with this decision, she should advise the RO of 
her disagreement.


FINDINGS OF FACT

1.  At the time that the veteran perfected an appeal of the 
issue of entitlement to a compensable evaluation for non-
specific dermatitis in 1995, this was the only disability for 
which service connection had been established.

2.  A rating decision dated in December 1999 reflects that 
the evaluation for non-specific dermatitis was increased to 
10 percent from January 1995 and that service connection was 
established for other disabilities; the combined rating for 
the service-connected disabilities was 60 percent.

3.  In a statement dated in February 2000 the veteran 
indicated that she was satisfied with the ratings assigned 
for her service-connected disabilities.


CONCLUSION OF LAW

The veteran having withdrawn her appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 
C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1999, the Board remanded the issue of entitlement to 
a compensable evaluation for non-specific dermatitis for 
further development.  The requested development was completed 
and in December 1999 the RO increased the rating for this 
disability to 10 percent, effective January 18, 1995.  During 
the course of this appeal, the RO has also established 
service connection for other disabilities and the combined 
rating for the veteran's service connected disabilities has 
been increased from zero percent to 60 percent.  In a 
February 2000 Statement in Support of Claim (VA Form 21-
4138), the veteran stated:  "I agree with the combined 
evaluation."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2001).  The Board 
considers the veteran's statement that she is satisfied with 
her combined rating to constitute a withdrawal of her appeal 
for an increased rating.  Therefore, there remains no 
allegation of error of fact or law for appellate 
consideration regarding this matter.  Accordingly, the appeal 
is dismissed.

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.)  The recently published 
regulatory amendments merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

The appeal of entitlement to an increased evaluation for non-
specific dermatitis is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

